NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5669-18T2

WELLS FARGO BANK, NA,

          Plaintiff-Respondent,

v.

THEODORE J. COLLAS,

           Defendant-Appellant,

and

GREENWOOD TRUST
COMPANY, MRS. COLLAS,
heirs of MRS. COLLAS, and
heirs of THEODRE J. COLLAS,

     Defendants.
____________________________

91 FALCON RD., LLC,

     Intervenor-Respondent.
____________________________

                    Argued September 29, 2020 – Decided December 24, 2020

                    Before Judges Mayer and Susswein.
               On appeal before the Superior Court of New Jersey,
               Chancery Division, Essex County, Docket No. F-
               003708-10.

               David Rubenstein argued the cause for appellant.

               Henry F. Reichner argued the cause for respondent,
               Wells Fargo Bank, NA (Reed Smith, LLP, attorneys;
               Henry F. Reichner, of counsel and on the brief).

               Adam S. Kessler argued the cause for respondent, 91
               Falcon Rd., LLC (Kessler Law, LLC, attorneys; Adam
               S. Kessler, on the brief).

PER CURIAM

        Defendant in this foreclosure matter, Theodore J. Collas, appeals from a

May 22, 2019 order denying his motion to vacate the sheriff's sale of his home,

and from a July 16, 2019 order denying reconsideration. Collas contends the

sale, should be vacated for lack of proper notice of the sheriff's sale as required

by Rule 4:65-2. He also contends the sale violated 12 C.F.R. § 1024.41, which

prevents the sale of a foreclosed residence while the mortgage servicer considers

the borrower's application for loan modification. 1 After carefully reviewing the

record in light of the applicable principles of law and the written submissions

and arguments of the parties, we affirm the orders entered by Judge Walter

Koprowski, Jr., substantially for the reasons set forth in his oral decision


1
    The parties and trial court referred to this regulation as "Title X."
                                                                            A-5669-18T2
                                           2
denying the motion for reconsideration and the statement of reasons annexed to

the May 22 order denying the motion to vacate the sheriff's sale.

        We presume the parties are familiar with the procedural history and

underlying facts concerning this decade-long litigation. We therefore recount

only those circumstances relevant to resolve the issues raised on appeal. Collas

acquired the property as the beneficiary of the original borrower, who passed

away in May 2008. Collas failed to make the mortgage payment in May 2009

and has not made any payments since. The Chancery Division entered default

judgment for plaintiff, Wells Fargo Bank, in March 2010. In October 2016, the

court ordered a final judgment of $537,778.73 and a writ of execution was filed

authorizing a sheriff's sale. The sale was initially scheduled for February 7,

2017.

        Over the next twenty-five months, the sheriff's sale was adjourned

eighteen times. During this interval, Collas submitted three loan modification

applications to Wells Fargo. The bank denied the first two applications. The

bank did not entertain the third application as there was no change in

circumstances. On September 27, 2018, Collas made a cash offer of $400,000

for the property. Wells Fargo rejected the offer and made a counteroffer of




                                                                        A-5669-18T2
                                       3
$520,000. The deadline for accepting the bank's counteroffer was January 16,

2019. Collas never responded.

      On January 25, 2019, Wells Fargo sent Collas notice that the sheriff's sale

would occur on March 5, 2019. Wells Fargo obtained an alias writ on January

29, 2019 because the original writ of execution had expired. However, the

sheriff was unaware of the alias writ. As a result, on March 5, 2019, the sheriff

mistakenly re-scheduled the sale for the following week, to be held on March

12, 2019. No notice for the March 12, 2019 sale date was sent to Collas. The

property was purchased on that date by a third party, 91 Falcon Rd LLC 2 for

$416,000. Collas filed a motion to vacate the sale within the ten-day redemption

period. However, Collas made no attempt to redeem the property. Nor did he

certify that he had the assets to do so. 3

      Courts in this State have the authority to set aside a sheriff's sale "for

fraud, accident, surprise, or mistake, irregularities in the conduct of the sale, or

for other equitable consideration." First Trust Nat. Ass'n v. Merola, 319 N.J.



2
  The third-party purchaser, 91 Falcon Rd LLC, is a party to this appeal and
urges us to uphold the sale.
3
 Collas notes that the sale price was only $16,000 more than his $400,000 cash
offer. He has never certified, however, that he ever had the financial
wherewithal to consummate his cash offer.
                                                                            A-5669-18T2
                                             4
Super. 44, 50 (App. Div. 1999). The scope of appellate review of a trial court's

decision to deny a motion to vacate a sheriff's sale is narrow. It has long been

the law of New Jersey that an application to open, vacate, or otherwise set aside

a foreclosure judgment or proceedings subsequent thereto is subject to an abuse

of discretion standard of review. United States v. Scurry, 193 N.J. 492, 502

(2008) (citing Wiktorowicz v. Stesko, 134 N.J. Eq. 383, 386 (E. & A.1944)).

      We first address defendant's contention that Wells Fargo failed to comply

with 12 C.F.R. § 1024.41. That federal regulation provides in pertinent part that

loan servicers

      must comply with the requirements of this section for a borrower's loss
      mitigation application, unless the servicer has previously complied with
      the requirements of this section for a complete loss mitigation application
      submitted by the borrower and the borrower has been delinquent at all
      times since submitting the prior complete application.

      [12 C.F.R. § 1024.41(i).]

      The plain language makes clear Wells Fargo was not required to consider

multiple loss mitigation applications. Collas submitted three applications since

2017 and has been delinquent in his payments since 2009. Judge Koprowski

correctly ruled that Wells Fargo's obligations under the federal regulation were

satisfied when it considered and rejected Collas' first loan modification request.

Accordingly, 12 C.F.R. § 1024.41 affords no basis to vacate the sale.


                                                                          A-5669-18T2
                                        5
        We turn next to Collas' arguments regarding the lack of actual notice of

the re-scheduled sale. Wells Fargo does not dispute that formal notice for the

March 12, 2019 sale date was not provided in accordance with Rule 4:65-2.4


4
    Rule 4:65-2 provides:

              If real or personal property is authorized by court order
              or writ of execution to be sold at public sale, notice of
              the sale shall be posted in the office of the sheriff of the
              county or counties where the property is located, and
              also, in the case of real property, on the premises to be
              sold, but need not be posted in any other place. If the
              premises are residential, the notice of sale shall have
              annexed thereto, in bold type of at least 14-point, the
              notice of tenants' rights during foreclosure in the form
              prescribed by Appendix XII-K of the rules of court. The
              party who obtained the order or writ shall, at least 10
              days prior to the date set for sale, serve a notice of sale
              by registered or certified mail, return receipt requested,
              upon (1) every party who has appeared in the action
              giving rise to the order or writ and (2) the owner of
              record of the property as of the date of commencement
              of the action whether or not appearing in the action, and
              (3) except in mortgage foreclosure actions, every other
              person having an ownership or lien interest that is to be
              divested by the sale and is recorded in the office of the
              Superior Court Clerk, the United States District Court
              Clerk or the county recording officer, and in the case of
              personal property, recorded or filed in pertinent public
              records of security interests, provided, however, that
              the name and address of the person in interest is
              reasonably ascertainable from the public record in
              which the interest is noted. The notice of sale shall
              include notice that there may be surplus money and the


                                                                             A-5669-18T2
                                           6
Although Wells Fargo accepted responsibility for this deficiency, the failure to

serve actual notice was due to the sheriff's error regarding the alias writ of

execution. The sheriff unilaterally postponed the sale date by one week. That

precluded any possibility that notice of the re-scheduled sale could be provided

10 days prior to the new date.

      In New Brunswick Sav. Bank v. Markouski, the Court explained that when

there is insufficient notice of a sheriff's sale, "the preferred remedy is that which

restores the status quo ante to the greatest extent possible." 123 N.J. 402, 425

(1999). The Court recognized, moreover, "appropriate relief will depend on the

circumstances." Id. at 425.

      In First Mut. Corp. v. Samojeden, we held that although Rule 4:65-2 is

silent on the question of adjournments, it entitles interested parties to actual

knowledge of the adjourned date on which the sale is scheduled to occur. 214

N.J. Super. 122, 123 (App. Div. 1986). We cautioned, however, "[w]e do not




             procedure for claiming it. The party obtaining the order
             or writ may also file the notice of sale with the county
             recording officer in the county in which the real estate
             is situate, pursuant to N.J.S.A. 46:26A-11, and such
             filing shall have the effect of the notice of settlement as
             therein provided.
                                                                             A-5669-18T2
                                         7
intend to suggest that notice of the adjourned sale must in all circumstances

necessarily meet the formal requirements imposed by R. 4:65-2." Id. at 128.

      We are satisfied that in this instance, the failure to provide formal notice

of the adjourned sale date did not deprive Collas the ability to protect his

interests. Anyone who attempted to attend the originally-scheduled March 5,

2019 event—for which formal notice was given—would have known the sale

had been postponed by the sheriff. We deem it to be especially significant that

Collas was able to file a timely motion to vacate the sale. He had the opportunity

to redeem the house at that juncture but made no attempt to do so. Therefore,

there is no prejudice.

      Judge Koprowski considered all of these circumstances and concluded:

            So while I understand and I accept the fact that there
            was no notice, actual notice that was transmitted to Mr.
            Collas on March – as a result of the March 5th
            adjournment, I – under these circumstances where it's
            the sheriff who adjourned it, where Mr. Collas clearly
            knew about the 5th, could have known about the 12th,
            and it seems to me under these circumstances after two
            years of adjournments he is well aware of the system,
            well aware of how it works, well aware of what goes
            on. It seems to me that it's – it's inequitable for him to
            argue that he should be – that he should be given
            another opportunity because he didn't know about the
            12th, when he knew about the 5th.




                                                                          A-5669-18T2
                                        8
      We agree.     In Deutsche Bank Trust Co. Americas v. Angeles, we

recognized that "in foreclosure matters, equity must be applied to plaintiffs as

well as defendants." 428 N.J. Super. 315, 320 (App. Div. 2012). For ten years,

Collas retained possession of the house without making a mortgage payment.

He has submitted no proof that he has the financial ability to purchase or redeem

the property. We also are mindful of the interests of the purchaser. The sheriff's

sale served the interests of finality, and we are satisfied this protracted

foreclosure litigation has run its course. We therefore conclude that Judge

Koprowski did not abuse his discretion in denying defendant's motions. Any

remaining arguments raised by Collas that we have not specifically addressed

lack sufficient merit to warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5669-18T2
                                        9